                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division

JOHN DOE,                                           )
                                                    )
               Plaintiff,                           )
                                                    )
v.                                                  )      Case No.: 3:19-CV-00038-GEC
                                                    )
RECTOR AND VISITORS OF THE                          )
UNIVERSITY OF VIRGINIA, ET AL.                      )
                                                    )
               Defendants.                          )

                                NOTICE OF APPEARANCE

        Please note the appearance of Jasmine Yoon and Melissa Wolf Riley as counsel on behalf

of Defendant Rector and Visitors of the University of Virginia.




Date:   July 9, 2019                        Respectfully submitted,

                                            RECTOR AND VISITORS OF THE
                                            UNIVERSITY OF VIRGINIA

                                            By:     /s/ Jasmine Yoon

                                            Jasmine Yoon (VSB No. 73542)
                                            Melissa Wolf Riley (VSB No. 43316)
                                            Office of the University Counsel
                                            University of Virginia
                                            P.O. Box 400225
                                            Charlottesville, Virginia 22904-4225
                                            Telephone:      (434) 924-3586
                                            Facsimile:      (434) 982-3070
                                            yoon@virginia.edu
                                            mwriley@virginia.edu
                                        CERTIFICATE

       I hereby certify that on the 9th day of July, 2019, a true copy of the Notice of Appearance

was served by electronic means through the Court’s CM/ECF system on counsel for Plaintiff as

follows:

                                 Rhonda Quagliana, Esquire
                                Francesca E. Fornari, Esquire
                                        416 Park Street
                                Charlottesville, Virginia 22902
                                      rq@stlawva.com
                                      fef@stlawva.com
                                Counsel for Plaintiff John Doe



                                            /s/ Jasmine Yoon

                                            Jasmine Yoon (VSB No. 73542)
                                            Melissa Wolf Riley (VSB No. 43316)
                                            Office of the University Counsel
                                            University of Virginia
                                            P.O. Box 400225
                                            Charlottesville, Virginia 22904-4225
                                            Telephone:     (434) 924-3586
                                            Facsimile:     (434) 982-3070
                                            yoon@virginia.edu
                                            mwriley@virginia.edu
